Title: From George Washington to Gustavus Scott, 21 November 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen 
                            Philadelphia 21st Novr 1796.
                        
                        Your letter of the 11th Instant has been duly received. The altered One to
                            Messrs Wilhem, and Ian Willink has been forwarded to its address, and the former is herewith
                            returned.
                        Your application to the Bank of the United States for the loan of money,
                            having failed (as I presume the Secretary of the Treasury has informed you, and as I had
                            always supposed would be the case) I have executed the Power which was sent to me
                            authorising a similar application to the Legislature of Maryland. and hope, if made, that it
                            will be attended with better success. I advise the retention of it however, a few days,
                            until you hear from Mr Wolcott the result of his soundings of a Mr Hope (of the House of
                            Hope, late of Amsterdam) who is just arrived in this City; and of whom it is supposed money might be obtained. With great esteem I am
                            Gentlemen Your Obedient Servt
                        
                            Go: Washington
                            
                        
                    